Citation Nr: 1622389	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to March 2, 2006 for the grant of entitlement to service connection for bipolar disorder.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for bipolar disorder.

3.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a right eye orbital fracture.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a statement of the case addressing the issues on appeal.  The action specified in the March 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for bipolar disorder effective March 3, 2006, the date the Veteran filed a claim for this disability.  There is no evidence that he submitted an earlier claim.

2.  During the period on appeal, the Veteran's bipolar disorder was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms including, but not limited to: flattened affect; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  However, his disability did not cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

3.  Residuals of the Veteran's right orbital fracture have resulted in diplopia that is occasional and correctable.  

4.  The Veteran's service-connected disabilities do not prevent him from finding or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 3, 2006 for a grant of service connection for bipolar disorder have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

2.  The criteria for entitlement to an initial disability rating in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2015).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a right orbital fracture have not been met.  38 U.S.C.A. §§ 110, 1155, 1159, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.383, 3.400, 3.951, 3.957, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.20, 4.27, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6066, 6090 (2015).

4.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

In this case, the Veteran has requested an earlier effective date for the grant of service connection for bipolar disorder; however, it is unclear from the record why he believes he is entitled to an earlier effective date.  The Veteran was granted service connection for bipolar disorder by an August 2013 RO decision which assigned an effective date of March 3, 2006, the date his claim for this condition was received.  This is consistent with VA regulations, which as discussed above, provide that the effective date of a service connection claim will be the date a claim is received, unless entitlement to service connection arose after the claim was filed.  In this case, it appears that the Veteran was diagnosed with and being treated for his service connected psychiatric condition at the time of the claim.  Accordingly, in this case, the date the Veteran's claim was received by VA is later than the date entitlement arose and is thus the appropriate effective date for the grant of service connection.  Neither the Veteran nor his counsel has alleged that the Veteran submitted an earlier claim for bipolar disorder which was not properly adjudicated by the RO.  The Board therefore can find no basis to award an earlier effective date and the Veteran's claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Bipolar Disorder

The Veteran is seeking entitlement to an increased disability evaluation for his service connected bipolar disorder.

An August 2013 RO decision granted entitlement to service connection for this condition and assigned an initial 50 percent disability evaluation, effective March 3, 2006.  

The Veteran's bipolar disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2015).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

Private treatment records from Dr. M.S. show that the Veteran was seen in January 2005 for an initial psychiatric evaluation.  At that time, he reported a medical history that was significant for periods of depressive episodes characterized by anhedonia, decreased energy, decreased interest, poor concentration, increased though restless sleep, and suicidal ideation, as well as periods of increased energy with decreased need for sleep, increased productivity with some grandiosity and flight of ideas, and rapid speech.  He endorsed current symptoms of poor sleep and relatively high energy.  He noticed his emotions being quite intense and reactive, and acknowledged that people have commented on his increased amount of speech.  In addition, he described an inability to shut off his thoughts.  The Veteran reported feeling he has special talents, but did not acknowledge any sort of magical thinking about those.  He did not endorse any special relationships with God nor any hallucinations or delusions.  He denied current homicidal or suicidal ideation, although he did report past suicidal ideations.  The Veteran reported a supportive family that includes a wife and two adult children.  His occupational history was general successful, but he did report a history of some interpersonal conflict.  

The Veteran was observed to be very distracted, with increased psychomotor activity, flights of ideas, and a labile, emotionally expansive affect.  Judgement and insight was characterized as fair, with intact memory, but somewhat diminished attention.  

He was diagnosed with bipolar disorder, currently manic, and assigned a GAF score of 45-50.  

Treatment records from Dr. M.S. reflect modest improvement in his symptoms with medication and psychotherapy. 

The Veteran then started seeing Dr. S.K., who diagnosed the Veteran with PTSD.

The Veteran was afforded a VA examination in June 2011.  At that time, the Veteran reported he had been retired since he underwent back surgery in October of 2010.  Before his retirement, the Veteran held six jobs as a policeman, at least twice in a position of chief of the department in two towns in this state.  His six jobs as a policeman took place between 1973 and the final one in 1999.  He was either fired or urged to resign from three of these six jobs.  He was helped along in his advancement by the fact that he had a Master's degree and tended to work in smaller departments where his degree stood out.  His most recent and longest lasting job, as a safety officer for a utility company, ended with his retirement after 12 years.

The Veteran reported a tendency to become easily angered that has been a source of difficulty for him for many years.  In addition, he has had intermittent short-lived periods of depression throughout his adult life.  He described feeling that these depressions are "illogical" in the sense that he is unable to explain what brings them on and what puts him in the dark emotional place he goes when he is depressed.  However, he was clear that his depressions never last more than a couple of days at a time.  He has never had to leave school or stay away from work because he was depressed nor, he has he ever had weeks or months where he felt highly energized; where others felt swept aside by him; where he exhibited excessive or inappropriate behavior in relationship to sex, money, drugs or alcohol; or where he has gone for periods of time when he felt that he could do completely without sleep.

At the time of the examination, the Veteran was living with his wife of 37 years in their own home, along with the Veteran's sister-in-law.  He is the father of two adult, independent children, a son of 35 and a daughter of 33.  He reported that a lot of his time since retirement has involved doing chores that his wife asks him to accomplish.  However, he also has a number of hobbies he enjoys, including genealogical research and woodworking.  He was in the process of remodeling a bedroom and a bathroom in his home.  In general, at this time and in the past, he has been an outgoing person.  He has not felt a need to avoid social contact.  He has a close relationship with his wife.  He freely acknowledges his emotional dependence on her.  In fact, he made it clear that he would be unable to survive without her because she has been very reassuring to him over the years.

The Veteran was neatly and casually dressed.  He shook hands warmly and spoke clearly.  In contrast to his examination with Dr. M.S., his mood was level.  He did not exhibit any grandiose or manic trends.  He did not exaggerate his accomplishments.  He did not report feeling maltreated by others.  He did not report any hallucinations, nor was there any objective indication he had any.  

The examiner noted that:

Based on his affect in the interview with Dr. [M.S.], his history of numerous job changes, his exaggerated claim that he could help her to become president through his knowledge of demographics, his history of suicidality, plus the fact that he had a cousin with bipolar disorder, I would agree with the diagnosis of bipolar disorder she made at that time.  However, the veteran presents very differently today.  He is definitely not manic.  His mood is somewhat depressed, but not profoundly so.  He acknowledges frequent job changes, but has had a stable 37 year marriage.  In addition, he denies having prolonged periods of disabling depression or overexcitement.  While I understand Dr. M.S.'s diagnosis based on the information she obtained, I do not diagnose bipolar affective disorder based on his presentation here today and his history.  The diagnosis of posttraumatic stress disorder is described in the DSM-IV-TR between pages 463 and 468.  Although the veteran thinks about the unpleasant, generally distressing scene of seeing military corpses at the morgue, these memories have not significantly interfered with his activities over the years.  They were not the source of his frequent job changes.  He has distressing dreams, but not about that event.  He does not have episodes of disassociation where he feels he is back at the morgue.  He does not have one or more criteria listed under paragraph B in the DSM-IV-TR.  He also does not meet criteria under paragraph C pertaining to the persistent avoidance of stimuli associated with the trauma.  He has generally related in a lively way, sometimes angrily to others, but not in a numbed or deadened way.  Under paragraph D, although he has episodes of irritability and outbursts of anger that have gotten in his way over the years, they do not appear to be definitely linked to the traumatic situation.  He is not generally hypervigilant and does not have an exaggerated startle response.  Posttraumatic stress disorder is not diagnosed.  Bipolar affective disorder is not diagnosed.  He has suffered from ups and downs in his mood over the years, even though these variations do not meet criteria for major depression or bipolar effective disorder.  He has had brief-lived periods of serious depression.  Although he once held a gun in his hand with a thought that he might shoot himself at the time of his depression that occurred in his 30s or his 40s that led him to go on Prozac, he has never actually taken steps beyond that to take his life.  The diagnosis of mood disorder, not otherwise specified refers to mood symptoms that don't meet the criteria needed to diagnose a specific mood disorder such as major depression or bipolar affective disorder.  The veteran has a long history of moodiness, periods of short lived and sometimes very deep depression, irritability with angry outbursts.  On that basis a diagnosis of mood disorder is made.

A GAF score of 58 was assigned.  

The Veteran was afforded another VA examination in February 2014.  At the time of the examination, the Veteran reported that he was still living with his spouse and sister-in-law.  He remained retired and spent his time writing true crime novels and watching television.  He also reported enjoying woodworking projects and during the winter months impersonating Santa Claus.  He e-mails his friends and meets them for lunch two or three times a year.  

The Veteran reported experiencing nightmares three times a week, as well occasional suicidal ideation.  He described feeling anxious and jittery when he leaves his home, and complained of irritability and low energy.  However, he reported that his mood has generally remained stable.  

He was appropriately dressed and responded appropriately throughout the examination.  No obvious difficulties with speech, concentration, gait, orientation, or fund of knowledge were observed.

The Veteran was diagnosed with unspecified bipolar disorder with anxious distress, which the examiner concluded would result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Also of record are private medical records from Dr. S.A., the Veteran's neurologist, which note a diagnosis of bipolar affective disorder/depression, as well as VA outpatient treatment records that reflect ongoing treatment for unspecified depressive disorder, unspecified anxiety disorder, and PTSD (non-combat).  Recent VA Mental Health Clinic records show that the Veteran's condition is stable and that he is generally functioning well with mild symptoms and GAF scores in the mid to high 60s for the last several years.  

Having reviewed all the above evidence, the Board finds that a disability evaluation in excess of 50 percent for the Veteran's service connected mood disorder is not warranted for any period on appeal.  

While the Veteran has described symptoms of depression, anxiety, and irritability during the period on appeal, as well as sleep disturbances and the occasional suicidal ideation, the preponderance of the evidence supports a finding that the Veteran's symptoms result in no more moderate impairment, and that his condition has generally improved, rather than worsened since he first sought treatment.  

The rating schedule characterizes an acquired psychiatric disability as 70 percent disabling where the condition causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran's condition has not been characterized by such severe impairment of occupational or social functioning during the period on appeal.  The Veteran has been married throughout the period on appeal and has described his marriage in positive terms.  He also describes a good relationship with his children and has contact with friends.  Before voluntarily retiring in late 2010, he was employed by the same employer for more than a decade.  Since his retirement, he has engaged in a number of productive hobbies including writing and wood-working, as well as some seasonal volunteering.  There is no evidence his psychiatric disability has resulted in criminal charges or hospitalization.  Nor is there evidence the Veteran's condition has significantly impaired his thought processes, impulse control, or ability to independently perform activities of daily living, including self-care.  VA and private treatment records reflect that the Veteran's condition has been stabilized with a combination of medication and therapy.  

The Board has also considered whether the Veteran's disability warrants referral for "extraschedular consideration."  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected mood disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  

For all the above reasons, entitlement to an initial disability evaluation in excess of 50 percent for a service connected mood disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right Orbital Fracture

The Veteran is also seeking a higher disability evaluation for service connected residuals of a right orbital fracture, currently rated as 10 percent disabling.  He submitted his claim for an increased evaluation in September 2010.  

This disability is currently rated under Diagnostic Code 6090-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, the code indicates that diplopia (Diagnostic Code 6090) is rated based on impairment of central visual acuity in one eye under Diagnostic Code 6066.  

Ratings under Diagnostic Code 6090 are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.78, 4.79 (2015).  However, pursuant to 38 C.F.R. § 4.31, diplopia that is occasional or correctable with spectacles is evaluated at 0 percent disabling.  38 C.F.R. § 4.85, Note to Diagnostic Code 6090.

Diplopia is measured using the Goldmann Perimeter Chart.  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provide the highest rating.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3).  

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6090 (2015).  Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76(b) (2015).

A compensable rating is warranted when corrected visual acuity in the more impaired eye is 20/50 (or worse) and the less impaired eye is 20/40 (or worse).  38 C.F.R. § 4.79, Diagnostic Code 6066.  Where a claimant reports visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used.  38 C.F.R. § 4.76(b)(4) (2015).

Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75(c).  In this case, the Veteran is only service-connected for a right eye disability.

The Veteran was afforded a VA examination in November 2011.  The Veteran was diagnosed with diplopia and impaired right ocular muscle function.  The examiner noted that the Veteran's in-service facial fractures had been repaired, but he retained a small degree of ocular motility deficit.  The Veteran had uncorrected distance vision of 20/200 in the right eye and 20/100 in the left eye and uncorrected near vision of 20/200 bilaterally.  Corrected vision was 20/40 or better bilaterally.  Occasional, correctable diplopia was present in the central 20 degrees and in the down and lateral areas from 21 to 30 degrees.  The examiner opined that the Veteran's right eye disability did not impact his ability to work and noted that he was able to perform most activities without difficulty, including driving and reading.  The Veteran did not have contraction or loss of visual field.  No other eye disability was noted.  

The Veteran was afforded another VA examination in February 2014.  The examiner reported the Veteran's corrected and uncorrected visual acuity as 20/40 or better bilaterally.  The Veteran was also noted to have occasional diplopia in the central 20 degrees of his vision that was correctable.  The Veteran did not have loss or contraction of the visual field.  The Veteran was diagnosed with a right orbital fracture and diplopia related to service, as well as cataracts and refractive error unrelated to service.  The examiner opined that the Veteran's service connected right eye disability would not restrict the Veteran's ability to work.

Based on the above evidence, the Board finds that entitlement to a disability evaluation in excess of 10 percent is not warranted.  The only right eye disability the Veteran has that has been attributed to his in-service right orbital fracture is diplopia that has been characterized as occasional and correctable and is thus non-compensable under the current rating schedule.  While the Veteran was also diagnosed with cataracts and refractive error, these conditions were determined by the February 2014 VA examiner to be unrelated to the Veteran's military service and the Veteran has not submitted any evidence to the contrary.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected diplopia that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  See Thun, supra.  

For all the above reasons, entitlement to a disability evaluation in excess of 10 percent for residuals of a right orbital fracture is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Johnson

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

TDIU

Finally, the Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran is currently service connected for migraines, currently rated as 50 percent disabling; bipolar disorder, currently rated as 50 percent disabling; and residuals of a right orbital fracture, currently evaluated as 10 percent disabling.  The Veteran's combined disability evaluation is 80 percent.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, the Veteran is currently service connected for migraines, currently rated as 50 percent disabling; bipolar disorder, currently rated as 50 percent disabling; and residuals of a right orbital fracture, currently evaluated as 10 percent disabling.  The Veteran's combined disability evaluation is 80 percent.  

The Veteran also has a number of non-service connected medical problems, including degenerative disc disease of the cervical and lumbar spines, lupus, and non-alcoholic cirrhosis of the liver.  It appears that the Veteran was last gainfully employed in 2010, when he retired from a position as safety inspector for the Metropolitan Sewer District (MSD).  This retirement coincided with scheduled back surgery.  He held his position at MSD for approximately twelve years, and before that, he held number of positions in law enforcement.  The Veteran is a college graduate and has a Master's degree.  

The Veteran's service connected acquired psychiatric disability and right eye disabilities have already been discussed in detail above.  As previously noted, both the November 2011 and February 2014 VA examiners concluded that the Veteran's diplopia did not impact his ability to work.  Likewise, neither the June 2011 or February 2014 VA examiners felt that the Veteran's service connected mood disorder would prevent employment.  

Regarding the Veteran's bipolar disorder, although symptoms such as irritability and poor energy, motivation, and concentration reported by the Veteran would be expected to cause some impairment in his occupational functioning, the preponderance of the evidence does not support a finding that his acquired psychiatric disability is so debilitating it prevents substantially gainful employment.  Despite the Veteran's long reported history of depression, he worked full time for most of his adult life.

In December 2012, the Veteran was administered a Mental Residual Functional Capacity assessment as part of a claim for Social Security Administration (SSA) benefits.  The evaluator determined that the Veteran's ability to perform most employment tasks was not significantly limited, including the following activities: remember locations and work like procedure; understand, remember, and carry out short and simple instructions; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; sustain an ordinary routine without special supervision; make simple work related decision; ask simple questions or request assistance; maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness; and complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The examiner did find that the Veteran's ability to complete the following tasks would be moderately limited: understand, remember, and carry out detailed instructions; maintain attention and concentration for extended periods; work in coordination with or in proximity to others without being distracted by them; interact appropriately with the general public; accept instructions and respond appropriately to criticism from supervisors; and respond appropriately to changes in the work.  Significantly, however, the evaluator did not find the Veteran to be more than moderately limited by his psychiatric condition.  

The last of the Veteran's service connected disabilities is his migraines.  At a June 2011 VA examination, the Veteran reported migraines three times a week.  At a February 2014 examination, the Veteran reported that his condition was unchanged since his last examination.  He reported approximately three headaches per week, which last one to four hours if medication is taken and one to two days if it is not.  A review of VA and private medical records reflects that for most of the period on appeal, the Veteran has reported a similar frequency of migraines per week.  The Board does note that there have been instances where the Veteran has reported more frequent headaches, including as often as daily, but these appear to be temporary exacerbations that do not reflect the severity of the Veteran's disability during the majority of the period on appeal.  

In support of his claim, the Veteran submitted a September 2013 statement from Dr. R.B. who wrote "[The Veteran] is my patient and... he suffers from chronic back. pain and migraines that render him unable to hold employment."  However, the Board notes that Dr. R.B. opined that the Veteran was unable to work due to both service connected and non-service connected disabilities, and it is unclear from his opinion whether the Veteran's service connected disabilities alone are enough to render him unemployable.  Furthermore, Dr. R.B. offers no explanation for his conclusion that the Veteran is unemployable, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In October 2013, Dr. D.M. wrote, "[The Veteran] cannot work due to post-traumatic stress disorder.  He also has migraine headaches and has arthritis at the knees.  He will remain unable to work for indefinite period of time."  However, like Dr. R.B., Dr. D.M. does not offer any explanation for his conclusions, rendering his opinion of no weight.  See id.

In February 2014 the Veteran's former supervisor, B.K., wrote:

The following is the best of my recollection: my records of when Mr. [redacted] took off for anyone of or all his illnesses associated with his service disabilities.  

Between "Sick Leave (12 days per year), "Vacation time (15 days per year), and "Compensatory time (approximately 25 days per year) was taken off by him.  In some instances he was able to takeoff one or two hours without being noticed since he was considered to be a member of management.  I believe that allowed him to stay at work, but deal with his headaches and other issues.

It should be noted that I supervised Mr. [redacted] and his service connected disabilities continually afflicted Mr. [redacted] until he was forced to retire.  However, it should be noted that the symptoms became increasing debilitating over the last 5 years of his employment.  In one instance he was forced to take off 6weeks for a. series of multiple migraines (daily).  In that instance we sent Mr. [redacted] to our doctor to make sure he was past this period and able to keep his job.  The doctor noted for our information that this was a chronic condition, as were his other maladies.  

At one point he mentioned he wasn't sure how longer he could continue to work.

A private vocational assessment by C.B. was obtained in August 2014.  C.B. interpreted B.K.'s letter to mean:

that as of 2006, the Veteran was in effect employed in a sheltered worker status with MSD and as such his wages during the period 2006-2011 should not be considered "substantially gainful."  I make this assertion because of the overall supportive and protective tone of [B.K.'s] letter as well as such statements he made as: 1) "since [the Veteran] was considered to be a member of management" he was "in some instances". . . "able to take off one or two hours without being noticed," 2) "1 believe that [accommodation] allowed him to stay at work, but deal with his headaches and other issues," and 3) "we [MSD] sent Mr. [redacted] to our doctor to make sure he was... able to keep his job."  [This accommodation occurred after the Veteran took 6 weeks off for a series of multiple daily migraines.]

C.B. concluded that it is at least as likely as not that the Veteran's is totally disabled due to his service connected disabilities.  

However, while the Board acknowledges C.B.'s expertise in vocational assessment, it finds unconvincing some of his interpretations of the evidence of record.  In particular, the Board takes issue with C.B.'s characterization that the Veteran was only able to continue working at his last place of employment, MSD, due to his employer's "generosity and sheltering accommodation."  C.B. implies that the Veteran was essentially retained at MSD out of charity even though he had become, in C.B.'s opinion, incapable of substantially gainful employment; however, the Board does not interpret B.K.'s letter as stating that the Veteran was unable to perform his employment duties due to his illness.  While the Veteran did use considerable leave time in the last few years of his employment, it appears that this was all leave which he was legally entitled to as part of his employment compensation and could use at his discretion, including sick leave, vacation leave, and compensatory time.  While it appears the Veteran reportedly took this time because of his service connected disabilities, he presumably could have used it for any reason.  There is no evidence of record that the Veteran frequently took unpaid leave or requested leave under the Family and Medical Leave Act.  While his employer reported that the Veteran would sometimes have to take a few hours to rest when he was feeling ill, he also explained that the Veteran was a management employee and thus had some flexibility regarding when and how he completed his duties.  Furthermore, the Board notes that such an arrangement is the type of reasonable accommodation that is contemplated by the Americans with Disabilities Act (ADA) and as such a legal obligation of the employer, not solely an act of benevolence.  The Board can find no evidence of record that the Veteran was ever disciplined by his employer for missing work or for failing to complete his job requirements due to his service connected disabilities.  While it is clear that the Veteran's former employer was aware of his health problems and sometimes made accommodations for them, there is nothing in the record to suggest that these accommodations went above and beyond the reasonable accommodations that any employer would be legally obligated to make for an otherwise qualified disabled employee.  Thus, the Board finds C.B.'s conclusion that the Veteran would have been unable to function in a similar work setting at a different place of business speculative.  

The Board notes that because of the Veteran's high level of education, as well as his impressive and varied work experience, he is well qualified for white collar employment that allows for considerable autonomy and flexibility to accommodate his illness.  Furthermore, the record reflects that although the Veteran's service connected disabilities have undergone periods of exacerbation, overall, his conditions have stabilized during the period on appeal with appropriate treatment and medication.  The preponderance of the evidence supports a finding that the Veteran is capable of finding and maintaining substantially gainful employment, despite his service connected disabilities.  

Accordingly, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide medical opinions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than March 3, 2006 for a grant of service connection for bipolar disorder is denied.

Entitlement to an initial disability evaluation in excess of 50 percent for bipolar disorder is denied.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right orbital fracture is denied.  

Entitlement to TDIU is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


